DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Applicant's election with traverse of Group I, claims 1 – 15, in the reply filed on 2/22/21 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to examine all groups.  This is not found persuasive because there is a search and examination burden for all three groups.  Traversal on the species election is found persuasive and is therefore withdrawn.  

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Regarding claim 12, it is unclear how a hydrophilic additive such as the treated and/or untreated silica or TiO2 will only be associated with the hydrophilic portion of the polymer and not uniformly mixed throughout the coating.  

As to claim 14, as silicon is quad valent (4), it is unclear how the silicon can comprise at least 4 alkoxy groups and still have a bond to the polyurethane or acrylic resin.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140303284 to Chavan et al. hereinafter “Chavan” and further evidenced by the NPL titled Aerosil R 972, Evonik, May 2019.  

Chavan is directed to resin compositions comprising 1) epoxy silicone resin, 2) epoxyfluorosilicone resin and 3) a fluorinated or non-fluorinated silane modified polyacrylic resin.  The coating compositions may further comprise a curing agents, pigments, fillers, defoamers and the like [0001].  

Regarding claims 1 – 4, 13 and 14, Chavan teaches that the coating comprises a reaction product of a) epoxysilicone, b) optionally an epoxyfluorosilicone (fluorinated polysiloxane) and a fluorinated or non-fluorinated silane modified polyacrylic resin and a curing agent.  The curing agent can comprise an aminosilane such as 3-aminoproypytriethoxysilane [0037, 0051].  The coating compositions may further comprise one or more ingredients common to the paint industry such as titanium dioxide (metal oxide) , crystalline silica (untreated silica particles) and fumed silica (Aerosil R-972, hydrophobic treated metal oxide, SiO2) [0038].  Therefore, it would have been obvious to the skilled artisan to make the claimed compositions as it is directly taught as an embodiment of the invention by Chavan.  

As to claim 5, Chavan discloses that the fluorosilicone can comprise groups F where F = -(CH2)-CF2)nF where n is greater or equal to 1 [0013].  When n = 1 F = -(CH2)-CF3) or trifluoropropyl.  The general sketch of the fluorosilicone in [0013] includes multiple trifluoropropyl groups on the silicone.  

Regarding claims 6 and 7, the use of aminosilanes such as aminopropyltriethoxysilane [0034, 0037, 0051] are used as coupling (curing) agents.  

As to claims 8 and 9, TiO2 (metal oxide) can comprise 0 – 60% of the composition [0050].  Therefore, it would have been obvious to the skilled artisan to include up to 60% TiO2 in the coating composition.  

Regarding claims 10 and 11, when the epoxysilicone, b) optionally an epoxyfluorosilicone (fluorinated polysiloxane) and a fluorinated or non-fluorinated silane modified polyacrylic resin and a curing agent are cured to a solid film, the fluoro containing groups will render the coating hydrophobic.  Hydrophobic coating are known to have high water contact angles.  

As to claim 12, in an embodiment where the epoxysilicone, b) an epoxyfluorosilicone (fluorinated polysiloxane) and a non-fluorinated silane modified polyacrylic resin and silica (treated or untreated [0038]) and/or TiO2, the hydrophobic portion comprises the fluorinated units and the non-fluorinated units will be hydrophilic.  The treated and/or untreated silica or TiO2 will be evenly dispersed in the coating.  

Regarding claim 15, as the alkoxy groups on the polyacrylic resin condense with the alkoxy groups on the coupling (curing) agent to form and Si-O-Si bond and the terminal amino group on the other side of the coupling (curing) agent reacts with epoxy groups on the polysiloxane, crosslinks will form and vitrify the composition.  Therefore, it would be obvious to the skilled artisan that a coating with the alkoxy functional resin would exhibit, when cured, a hardness greater than without the alkoxy functional resin. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										3/27/21

/PETER A SALAMON/Primary Examiner, Art Unit 1765